The petition by the state of Connecticut for certification for appeal from the Appellate Corut, 81 Conn. App. 409 (AC 22906), is granted, limited to the following issue:
*916Decided March 24, 2004
The Supreme Court docket number is SC 17156.
Toni M. Smith-Rosario, assistant state’s attorney, and Prolog K. Das, deputy assistant state’s attorney, in support of the petition.
Kirstin B. Coffin, special public defender, in opposition.
“Did the Appellate Court properly conclude that the state did not meet its burden of persuasion that the defendant had violated the terms of his probation?”